Case 5:20-cv-00274-H-BQ Document 10 Filed 06/14/21                    Page 1 of 2 PageID 26


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

KIVIN MATHIS.
         P1aintiff,

                                                               No. 5:20-CV-274-H-BQ

EXPEzuAN INFORMATION
SOLUTIONS,

         Defendant

 ORDER AC CEPTING FINDINGS, CONC LUSIONS, AND RECOMMENDATION
            OF TIIE UNITE D STATES MAGISTRATE JUDGE

         United States Magistrate D. Gordon Bryant made Findings, Conclusions, and            a


Recommendation (FCR) in this case onMay 21,2021.             See   Dkt. No. 9. Judge Bryant

recommended that the Court dismiss the case without ptejudice for want of prosecution

pursuant to Federal Rule of Civil Procedure Al(b). Id. No objections to the FCR were filed.

The District Court has therefore reviewed the proposed FCR for plain error. U.S. ex rel.

Steury   r. Cardinal Heabh, lnc.,735 F.3d 202,205 (5th CiI. 2013) (" pl1ain error review applies

when a parry did not object to a magistlate judge's findings of fact, conclusions of law, or

recommendation to the disttict court, so long as the party was served with notice of the

consequences of faiting to object. ") (crting Douglass v. (Jnited servs. Auto. Ass'n, 79 F .3d 1415   ,




1428 (5th Cn. :.q,96) (en banc), supetseded on other grounds by 28U.5.C. $ 636(bX1)) Finding

no error, plain or otherwise, the Couft accepts the FCR of the United States Magistrate

Judge.
Case 5:20-cv-00274-H-BQ Document 10 Filed 06/14/21                Page 2 of 2 PageID 27


       The plaintiffs claims against the defendant are dismissed without prejudice. The

Court will enter   a   judgment in accordance with Federal Rule of Civil Procedure 58 in   a


separate document.

       So ordered on June       lrl , zozt.



                                                     J
                                                                    a)
                                                              WESLEY HENDRIX
                                                               STATES DISTRICT JUDGE
